Exhibit 10.3

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of
March 19, 2019 (the “Effective Date”) by and between HANGER, INC., a Delaware
corporation (the “Company”), and SAMUEL M. LIANG (the “Executive”). The Company
and Executive agree as follows:

 

WHEREAS, the Executive and Hanger Prosthetics & Orthotics, Inc. (“Hanger
Prosthetics”), were party to an Employment Agreement, dated as of September 1,
2014 (“Existing Agreement”);

 

WHEREAS, Hanger Prosthetics, the Company and the Executive entered into an
Assignment of Employment Agreement, under which Hanger Prosthetics assigned to
the Company all of its right, title and interest in and to the Existing
Agreement and the Company accepted, and the Executive consented to, such
assignment;

 

WHEREAS, the parties hereto desire to amend the Existing Agreement as set forth
in this Agreement, with such amendments to be effective as of the Effective
Date; and

 

WHEREAS, capitalized terms that are not defined when first used shall have the
meanings given in Section 12.

 

NOW, THEREFORE, in consideration of the promises and mutual agreements set forth
below, including the enhanced benefits being provided to the Executive hereunder
in connection with the amendment and restatement of this Agreement, both parties
agree as follows:

 

1.                                      Employment; Term.

 

The Company agrees to continue to employ the Executive and the Executive agrees
to continue in such employment by the Company upon the terms and conditions set
forth in this Agreement, for the period beginning on the Effective Date and
ending upon termination pursuant to Section 4 or Section 5 (the “Employment
Period”). The Executive represents and warrants that the Executive is not
subject to any restrictive covenants (including, without limitation, covenants
not to compete and covenants not to solicit) that would prevent the Executive
from entering into this Agreement or providing services on the Company’s behalf.
The Executive agrees not to use or disclose in the course of the Executive’s
employment with the Company any confidential information or trade secrets of any
other Person.

 

2.                                      Services.

 

During the Employment Period, the Executive agrees (i) to devote the Executive’s
best efforts and full business time and attention to the business affairs of the
Company and its affiliates and to the performance of the Executive’s duties and
responsibilities hereunder (except for periods of approved absence, including
Vacation); (ii) to serve the Company as its Executive Vice President and as the
President of Hanger Prosthetics & Orthotics, Inc. (d/b/a Hanger Clinic) (“Hanger
Clinic”), which role shall include, among other things, responsibility for the
overall performance of Hanger Clinic and Hanger Clinic’s subsidiaries, and to
render such services as

 

--------------------------------------------------------------------------------



 

the Company’s Chief Executive Officer or the Company’s Board of Directors (the
“Board of Directors”) may from time to time direct; provided, however, that the
Executive recognizes and agrees that the Company may change the Executive’s job
description as set forth in this Section 2 as a result of a good faith
restructuring of the Company’s or its affiliates’ operations; (iii) that the
Executive will not, except with the prior written consent of the Company, become
engaged in or render services for any business other than the business of the
Company or its affiliates; and (iv) that the Executive will follow the written
policies and procedures of the Company and its affiliates, as set forth by the
Company and its affiliates from time to time, as well as all applicable federal
and state healthcare laws, rules and regulations.

 

3.                                      Salary, Bonus, Equity Compensation,
Other Benefits.

 

In consideration for the valuable services to be rendered by the Executive and
for the Executive’s agreement not to disclose or use Confidential Information of
the Company as described in Section 6 and not to compete against the Company as
described in Section 7, the Company hereby agrees as follows:

 

3.1                               Salary.  The Company will pay the Executive a
minimum base salary at the rate of Four Hundred Seventy-Five Thousand Five
Hundred Fifty-Five Dollars ($475,555.00) per annum, payable in accordance with
the standard payroll practices of the Company (the “Base Salary”).  The
Executive shall be entitled to such increases in Base Salary during the
Employment Period as shall be determined and approved by the Compensation
Committee of the Board of Directors in its sole discretion, taking account of
the performance of the Company and the Executive, and other factors generally
considered relevant to the salaries of executives holding similar positions with
enterprises comparable to the Company.  Upon any such increase, the term Base
Salary shall mean such increased amount.

 

3.2                               Bonuses.

 

(a)                                 In addition to the Base Salary, the
Executive shall participate in the Company’s current bonus plan for senior
corporate officers (the “Bonus Plan”), as approved by the Compensation Committee
of the Board of Directors in each calendar year during the term of this
Agreement.  The Executive’s target bonus is sixty percent (60%) of the Base
Salary earned during the calendar year (the “Target Bonus”) and is contingent on
the Executive meeting certain performance criteria and the Company achieving
certain financial criteria, and up to one hundred twenty percent (120%) of the
Base Salary earned during the calendar year (the “Maximum Bonus”) if the
Executive exceeds certain performance criteria and the Company exceeds certain
financial criteria all as determined in the reasonable discretion of the Board
of Directors and its Compensation Committee.  The Executive shall be entitled to
such increases in the “Target Bonus” and the “Maximum Bonus” during the term
hereof as shall be determined and approved by the Compensation Committee of the
Board of Directors in its sole discretion, taking account of the performance of
the Company and the Executive, and other factors generally considered relevant
to the salaries of executives holding similar positions with enterprises
comparable to the Company.  Notwithstanding the foregoing, in the event that the
Executive or the Company fail to attain their minimum respective criteria in any
given year, the Board of Directors and its Compensation Committee may, in their
reasonable discretion, decline to award any bonus to the Executive.

 

2

--------------------------------------------------------------------------------



 

(b)                                 The bonus described in this Section 3.2
shall be payable between January 1 and March 15 (inclusive) of the calendar year
following the calendar year for which the bonus is determined in accordance with
the Company’s normal practices.  In the event that the Executive is employed for
less than the full calendar year in the year in which the Executive’s
Termination Date occurs (“Termination Year”), the bonus payable to the Executive
shall be subject to Sections 4 and 5 of this Agreement and calculated based on
the Executive meeting certain performance criteria and the Company achieving
certain year-end financial criteria, all as determined by the Compensation
Committee of the Board of Directors, in its sole discretion.  Such bonus shall
be pro-rated for the portion of the Termination Year during which the Executive
was employed by the Company.  With respect to the bonus for the Termination
Year, any bonus payable pursuant to this Section 3.2 shall be payable to the
Executive between January 1 and March 15 (inclusive) of the calendar year
following the calendar year for which the bonus is determined in accordance with
the Company’s normal practices.

 

(c)                                  For any year beginning during the
twenty-four (24) month period following a Change in Control (the “Change in
Control Period”), as well as for any year in which a Change in Control occurs if
such Change in Control occurs prior to the grant of annual bonus opportunities
for such year, to assure that Executive will have an opportunity to earn annual
incentive compensation, the Executive shall be included in a bonus plan of the
Company which shall satisfy the standards described above and in this
Section 3(c) (such plan, the “Post-Change-in-Control Bonus Plan”).  Bonuses
under the Post-Change-in-Control Bonus Plan shall be payable with respect to
achieving such financial or other goals reasonably related to the business of
the Company as the Company shall establish (the “Goals”), all of which Goals
shall be reasonably attainable, by the end of the year of grant, with
approximately the same degree of probability as the most attainable goals under
the Company’s bonus plan or plans as in effect at any time during the 180-day
period immediately prior to the Change in Control and in view of the Company’s
existing and projected financial and business circumstances applicable at the
time.  The amount of the bonus (the “Bonus Amount”) that Executive is eligible
to earn under the Post-Change-in-Control Bonus Plan shall be no less than one
hundred percent (100%) of the Target Bonus for which the Executive was eligible
in the year prior to the Change in Control for achievement of the target Goals,
and no less than one hundred percent (100%) of the Maximum Bonus for which the
Executive was eligible in the year prior to the Change in Control for
achievement exceeding the target Goals, and in the event the target level of
Goals are not achieved, the Post-Change-in-Control Bonus Plan shall provide for
a payment of a Bonus Amount equal to a portion of the Targeted Bonus reasonably
related to that portion of the Goals which were achieved. Notwithstanding the
foregoing, if, during a Change in Control Period, employees of the Company or
the successor or acquirer in the Change in Control who are similarly situated to
the Executive are eligible for greater bonus amounts than those provided by the
foregoing sentence, then the Executive shall be eligible for a Bonus Amount no
less than that offered to such similarly situated employees.  In the event that
the Executive is employed for less than the full year for which a
Post-Change-in-Control Bonus Plan is in effect, the bonus payable to the
Executive shall be determined as described in Section 3.2(b) except that no
discretion may be applied to reduce the amount of the bonus otherwise payable to
the Executive and any subjective performance objectives applicable to the bonus
shall be deemed satisfied.

 

3

--------------------------------------------------------------------------------



 

3.3                               Equity-Based Compensation.

 

(a)                                 In addition to the compensation described in
Section 3.1 and Section 3.2 of this Agreement, the Executive may have the
opportunity to receive equity-based awards relating to Shares in a manner
consistent with any equity incentive plan adopted by the Company. The
determination as to the number of shares subject to any such equity-based
awards, and the other terms and conditions of such awards, shall be subject to
the sole discretion of the Board of Directors or a committee thereof.

 

(b)                                 The equity-based awards contemplated by this
Section 3.3 shall be evidenced by, in addition to the equity incentive plan
under which they are granted, one or more award agreements (each, an “Award
Agreement”) between the Executive and the Company, which Award
Agreement(s) shall provide for a vesting schedule of not more than four
(4) years, in equal parts, of the award granted thereunder.  Notwithstanding any
provisions now or hereafter existing under any equity incentive plan of the
Company, all equity-based awards granted to the Executive shall vest in full
immediately upon the Termination Date except for termination of employment
pursuant to Section 4.3 or Section 4.5 hereof, and, to the extent the
equity-based awards held by the Executive on the Termination Date include stock
options, stock appreciation rights or similar awards with an exercise or base
price, the Executive (or the Executive’s estate or legal representative, if
applicable) shall thereafter have twelve (12) months from such Termination Date
to exercise such awards, if applicable.  For the avoidance of doubt, for
purposes of measuring the full vesting prescribed in the preceding sentence with
respect to any equity-based awards subject to performance goals, such
performance goals will be deemed satisfied at one hundred percent (100%) of the
stated target level for the award.

 

(c)                                  Notwithstanding the foregoing, during any
Change in Control Period, the Executive will be entitled to receive annual
grants of long-term incentive awards (the “Post-Change-in-Control LTI Grants”)
that shall satisfy the standards set forth above and that are no less favorable
to the Executive than the equity incentive awards granted to the Executive in
the year immediately preceding the Change in Control, including with respect to
the grant date fair value of such awards, the applicable performance criteria,
the manner in which the amount of incentive compensation earned is determined,
the length of vesting periods or the other terms of such incentive compensation
awards.  In addition, the Post-Change-in-Control LTI Grants shall either
(i) relate to, and be settled in, a class of equity that is listed and traded on
a national securities exchange, or (ii) have a grant date fair value no lower
than the equity incentive awards most recently granted to the Executive prior to
the Change in Control and be settled in cash at the end of the applicable
vesting or performance period.  Notwithstanding the foregoing, if, during a
Change in Control Period, employees of the Company or the successor or acquirer
in the Change in Control who are similarly situated to the Executive receive
annual grants of long-term incentive awards with a value greater than those to
which the Executive would be entitled pursuant to the foregoing, then the
Executive’s Post-Change-in-Control LTI Grants shall have a value no less than
the long-term incentive awards granted to such similarly situated employees.  In
addition, for purposes hereof, any grants made prior to a Change in Control that
are designated as special or non-recurring awards shall not be considered in
determining the Post-Change-in-Control LTI Grants.

 

(d)                                 Except to the extent any equity incentive
plan of the Company or any other agreement between the Company and the Executive
provides a more favorable result to

 

4

--------------------------------------------------------------------------------



 

the Executive, in the event of a Change in Control all equity-based awards
granted to the Executive prior to the Effective Date shall immediately fully
vest as of the date of such Change in Control and shall be valued at the closing
price of the Shares on the day prior to the day of the Change in Control.  For
purposes of measuring the full vesting prescribed in the preceding sentence with
respect to any equity-based awards subject to performance goals, such
performance goals will be deemed satisfied at one hundred percent (100%) of the
stated target level for the award or, if higher, the level that would be
achieved if the performance goals (as measured at the time of the Change in
Control) were to continue to be achieved at the same rate through the end of the
performance period.  Any equity-based awards granted to the Executive on or
after the Effective Date that are outstanding immediately prior to a Change in
Control shall be subject to the change in control provisions of the applicable
equity incentive plan under which they were granted and of the applicable award
agreement, except as otherwise provided herein.  In addition, except to the
extent any equity incentive plan of the Company or any other agreement between
the Company and the Executive provides a more favorable result to the Executive,
if, after a Change in Control, the Executive’s equity incentive awards do not
relate to a class of equity that is listed and traded on a national securities
exchange, then:

 

(i)                                     The Executive shall have the right,
exercisable by written notice to the Company at any time after the Change in
Control, to receive, in exchange for the surrender of each of the Executive’s
then-vested stock options, stock appreciation rights or similar equity-based
awards the value of which is based on the appreciation of the value of a Share
rather than the full value of a Share, regardless of when granted, an amount of
cash equal to the excess of the Fair Market Value of the Shares subject to such
award over the exercise or grant price of such Shares subject to the award; and

 

(ii)                                  The Executive shall have the right,
exercisable by written notice to the Company at any time after the Change in
Control, to receive, in exchange for the surrender of each of the Executive’s
then-vested restricted Shares and each of the Executive’s then-vested restricted
stock unit, performance share and performance share unit awards, regardless of
when granted, an amount of cash equal to the Fair Market Value of the number of
Shares subject to such awards.

 

3.4                               Benefits.

 

(a)                                 The Executive shall be entitled to an
automobile allowance in the amount of One Thousand Dollars ($1,000.00) per month
and the provision of, or reimbursement for, parking of such automobile at the
Company’s headquarters, five (5) weeks of Vacation per year, and sick leave,
medical and other benefits, including, without limitation, participation in the
Company’s Supplemental Executive Retirement Program (“SERP”) and appropriate
directors and officers liability insurance (to the extent commercially
reasonable for the Company to obtain such insurance), all of which are
consistent with those received by other similarly-situated members of the Board
of Directors (if the Executive is a member of the Board of Directors) and/or
senior executives of the Company and its subsidiaries as determined in the sole
discretion of the Compensation Committee of the Board of Directors. The
Executive’s level of contribution in the SERP shall be determined by the Board
of Directors or a committee thereof. The Executive shall receive life insurance
equal to whatever the Company provides to its employees, plus additional life
insurance in an amount equal to Four Hundred Fifty Thousand Dollars

 

5

--------------------------------------------------------------------------------



 

($450,000.00), with the premiums for such policy to be paid by the Company, and
the Executive shall also receive the option to participate in the Company’s
supplemental life and accidental death and dismemberment policies, with the
premiums for such policies to be paid by the Executive, all in accordance with
the terms and conditions of such policies as generally applied by the Company.

 

(b)                                 In addition to the foregoing, during any
Change in Control Period, the Executive shall be included: (i) to the extent
eligible thereunder (which eligibility shall not be conditioned on the
Executive’s salary grade or on any other requirement which excludes persons of
comparable status to the Executive unless such exclusion was in effect for such
plan or an equivalent plan at least one hundred eighty (180) days prior to the
Change in Control), in any and all plans providing benefits for the Company’s
salaried employees in general (including but not limited to group life
insurance, hospitalization, medical, dental, and long-term disability plans) and
(ii) in plans provided to executives of the Company of comparable status and
position to the Executive (including but not limited to deferred compensation,
split-dollar life insurance, supplemental retirement and similar or comparable
plans); provided, that, in no event shall the aggregate level of benefits under
the plans described in clause (i) and the plans described in clause (ii),
respectively, in which the Executive is included be less than the aggregate
level of benefits under plans of the Company of the type referred to in such
clauses, respectively, in which Executive was participating immediately prior to
the Change in Control; and provided further, that, the Executive’s level of
contribution in the SERP (or equivalent benefit) during any Change in Control
Period shall not be less than the Executive’s level of contribution in the SERP
during the year prior to the Change in Control or the year in which the Change
in Control occurred, whichever is greater.

 

3.5                               Determination of Cap or Payment.

 

(a)                                 Notwithstanding any other provision of this
Agreement, if any portion of any payment under this Agreement, or under any
other agreement or arrangement with the Executive or plan of the Company or one
of its subsidiaries or affiliates (in the aggregate, “Total Payments”), would
constitute an “excess parachute payment” and would, but for this Section 3.5,
result in the imposition on the Executive of an excise tax under Code
Section 4999 (the “Excise Tax”), then the Total Payments to be made to the
Executive shall either be (i) delivered in full, or (ii) reduced to two hundred
ninety-nine and ninety-nine one-hundredths percent (299.99%) of the Executive’s
“base amount” for purposes of Code Section 280G so that no portion of such Total
Payments would be subject to the Excise Tax, whichever of the foregoing results
in the receipt by the Executive of the greatest benefit on an after-tax basis
(taking into account the applicable federal, state and local income taxes and
the Excise Tax).

 

(b)                                 Within forty (40) days following a
termination or notice by one party to the other of its belief that there is a
payment or benefit due the Executive that will result in an excess parachute
payment, the Company shall obtain, at its expense, the opinion (which need not
be unqualified) of nationally recognized tax counsel (“Tax Counsel”) selected by
the Compensation Committee of the Board of Directors, which sets forth (i) the
“base amount” within the meaning of Code Section 280G; (ii) the aggregate
present value of the payments in the nature of compensation to the Executive as
prescribed in Code Section 280G(b)(2)(A)(ii); (iii) the amount and present value
of any “excess parachute payment” within the meaning of Code

 

6

--------------------------------------------------------------------------------



 

Section 280G(b)(1); and (iv) the net after-tax proceeds to the Executive, taking
into account the tax imposed under Code Section 4999 if (x) the Total Payments
were delivered in full or (y) the Total Payments were reduced in accordance with
Section 3.5(a).  Such opinion shall be addressed to the Company and the
Executive and shall be binding upon the Company and the Executive.  If such
opinion determines that clause (a)(ii) above applies, then the payments or
benefits under this agreement or any other payment or benefit determined by Tax
Counsel to be includable in the Total Payments shall be reduced or eliminated so
that under the bases of calculations set forth in such opinion there will be no
excess parachute payment.  In such event, payments or benefits included in the
Total Payments shall be reduced or eliminated by applying  the following
principles, in order:  (1) the payment or benefit with the higher ratio of the
parachute payment value to present economic value (determined using reasonable
actuarial assumptions) shall be reduced or eliminated before a payment or
benefit with a lower ratio; (2) the payment or benefit with the later payment
date shall be reduced or eliminated before a payment or benefit with an earlier
payment date; and (3) cash payments shall be reduced prior to non-cash benefits;
provided that if the foregoing order of reduction or elimination would violate
Code Section 409A, then the reduction shall be made pro rata among the payments
or benefits to be received by the Executive (on the basis of the relative
present value of the parachute payments).

 

(c)                                  For purposes of this Agreement, (i) the
value of any noncash benefits or any deferred payment or benefit shall be
determined in accordance with the principles of Code Sections 280G(d)(3) and
(4), and (ii) the Executive shall be deemed to pay federal income tax and
employment taxes at the highest stated rate of federal income and employment
taxation, and state and local income taxes at the highest stated rate of
taxation in the state or locality of the Executive’s domicile (determined in
both cases in the calendar year in which the termination or notice described in
Section 3.5(b) is given, whichever is earlier), net of the maximum reduction in
federal income taxes that may be obtained from the deduction of such state and
local taxes.

 

(d)                                 If such Tax Counsel so requests in
connection with the opinion required by this Section 3.5, the Company shall
obtain, at its expense, and the Tax Counsel may rely on, the advice of a firm of
recognized executive compensation consultants as to (1) the reasonableness of
any item of compensation to be received by the Executive solely with respect to
its status under Code Section 280G, or (2) the fair market value of any non-cash
benefit.  Such firm shall be selected by the Compensation Committee of the Board
of Directors.

 

(e)                                  This Section 3.5 shall be amended to comply
with any amendment or successor provision to Code Sections 280G or 4999.  If
such provisions are repealed without successor, then this Section 3.5 shall be
cancelled without further effect.

 

4.                                      Termination of Employment.

 

4.1                               Death. The Executive’s employment shall be
terminated by the Executive’s death.  In the event of the death of the
Executive, the Company shall pay to the estate or other legal representative of
the Executive the Base Salary (at the annual rate in effect) and Vacation as
accrued through the Termination Date and the bonus provided for in Section 3.2
for the Termination Year (as well as any then earned but unpaid bonus for the
year preceding the

 

7

--------------------------------------------------------------------------------



 

Termination Year, if applicable).  Except as otherwise provided in this
Agreement, the rights and benefits of the estate or other legal representative
of the Executive under the benefit plans and programs of the Company shall be
determined in accordance with the provisions of such plans and programs.

 

4.2                               Disability.  If the Executive shall incur a
Disability, the employment of the Executive shall be terminated.  In the event
of such termination, the Company shall pay to the Executive the Base Salary (at
the annual rate then in effect) and Vacation accrued through the Termination
Date and the bonus provided for in Section 3.2 for the Termination Year (as well
as any then earned but unpaid bonus for the year preceding the Termination Year,
if applicable).  Except as otherwise provided under this Agreement, the rights
and benefits of the Executive or the Executive’s transferee under the benefit
plans and programs of the Company shall be determined in accordance with the
provisions of such plans and programs.

 

4.3                               Due Cause.  The employment of the Executive
hereunder may be terminated by the Company at any time for Due Cause.  In the
event of such termination, the Company shall pay to the Executive the Base
Salary (at the annual rate then in effect) and Vacation accrued through the
Termination Date and not theretofore paid to the Executive.  Except as otherwise
provided under this Agreement, the rights and benefits of the Executive or the
Executive’s transferee under the benefit plans and programs of the Company shall
be determined in accordance with the provisions of such plans and programs.

 

4.4                               Termination by the Company Without Cause.

 

(a)                                 The Company may terminate the Executive’s
employment at any time, for whatever reason it deems appropriate or without
reason; provided, however, that in the event that such termination is not
pursuant to Section 4.1 (Death); Section 4.2 (Disability); Section 4.3 (Due
Cause); Section 4.5 (Voluntary Termination); or Section 4.6 (Retirement), the
Company shall pay to the Executive the Base Salary (at the annual rate then in
effect) and Vacation accrued through the Termination Date and the bonus provided
for in Section 3.2 for the Termination Year (as well as any then earned but
unpaid bonus for the year preceding the Termination Year, if applicable).

 

(b)                                 In addition to the payments described in
Section 4.4(a), the Company shall pay to the Executive, on the date that is six
(6) months and one day after the Termination Date, a lump sum in an amount equal
to eighteen (18) months (twenty-four (24) months if the Termination Date is
during a Change in Control Period) of the monthly Base Salary and an additional
bonus payment equal to one and one-half (1.5) times (two (2) times, if the
Termination Date is during a Change in Control Period) the Target Bonus for the
Termination Year (collectively, the “Severance Payment”). In addition, the
Company shall for eighteen (18) months (twenty-four (24) months if the
Termination Date is during a Change in Control Period) following the Termination
Date, (i) reimburse the Executive for the Executive’s reasonable costs of
medical and dental coverage as provided under COBRA (which shall be extended by
six (6) months if the Termination Date is during a Change in Control Period),
(ii) reimburse the Executive for the Executive’s reasonable costs incurred in
maintaining the Executive’s life and disability coverage, and (iii) reimburse
the Executive for similar, applicable benefits granted to the Executive in
Section 3.4, each at levels substantially equivalent to those

 

8

--------------------------------------------------------------------------------



 

provided by the Company to the Executive immediately prior to the termination of
employment (including such other benefits as shall be provided to senior
corporate officers of the Company in lieu of such benefits from time to time
during the eighteen (18) or twenty-four (24) month payment period, as
applicable), on the same basis, including the Company’s payment of premiums and
contributions, as such benefits are provided to other senior corporate officers
of the Company or were provided to the Executive prior to the termination;
provided, however, that no further contribution to the SERP shall be made to the
benefit of the Executive following the Termination Date, in accordance with the
SERP’s terms. Reimbursements of expenses which provide for nonqualified deferred
compensation under Code Section 409A, if any, shall not be paid before six
(6) months and one day after the Executive’s Termination Date.  The amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
taxable year of the Executive may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided in any other taxable year. 
Reimbursements shall be paid on or before the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred.  The
right to reimbursement hereunder is not subject to liquidation or exchange for
another benefit.

 

In addition, for a period of eighteen (18) months immediately following the
Executive’s Termination Date, the Executive will be provided with outplacement
services commensurate with those provided to other senior corporate officers of
the Company through a vendor selected by the Company. Except as otherwise
provided under this Agreement, the rights and benefits of the Executive or the
Executive’s transferee under the benefit plans and programs of the Company shall
be determined in accordance with the provisions of such plans and programs.

 

(c)                                  Notwithstanding Section 4.4(b), in the
event that (i) the Executive is not a Specified Employee, then the Company shall
pay to the Executive the Severance Payment within forty-five (45) days from the
Termination Date and the six (6) month delay for reimbursements shall cease to
apply, or (ii) the Executive is a Specified Employee and the death of the
Executive occurs within six (6) months following the Termination Date, the
Company shall pay to the Executive’s estate any unpaid portion of the amounts
due to be paid to the Executive pursuant to Section 4.4(b) within forty-five
(45) days following the Executive’s death.  If the Executive’s estate or legal
representative fails to notify the Company of the death of the Executive such
that the Company is unable to make timely payment hereunder, then the Company
shall not be treated as in breach of this Agreement and shall not be liable to
the estate or legal representative for any losses, damages, or other claims
resulting from such late payment.

 

(d)                                 Notwithstanding anything in this Agreement
to the contrary, the Executive shall not be entitled to any payments under
Section 4.4(b) unless the Executive has first duly and timely executed (and not
revoked) a form of mutual agreement and general release acceptable to the
Company releasing both the Company and the Executive from certain claims the
other party may have in connection with the Executive’s employment with the
Company and the termination thereof, to the extent permitted by law.

 

4.5                               Voluntary Termination.  The Executive may
terminate the Executive’s employment with the Company at any time and the
Company shall pay to the Executive the Base Salary (at the annual rate then in
effect) and Vacation accrued through the Termination Date and the bonus provided
for in Section 3.2 for the Termination Year (as well as any then earned but
unpaid bonus for the year preceding the Termination Year, if applicable).  In
the event the

 

9

--------------------------------------------------------------------------------



 

Executive terminates the Executive’s employment under this Section 4.5, written
notice of at least thirty (30) days shall be provided to the Company in
accordance with the provisions of Section 9. Except as otherwise provided under
this Agreement, the rights and benefits of the Executive or the Executive’s
transferee under the benefit plans and programs of the Company shall be
determined in accordance with the provisions of such plans and programs.

 

4.6                               Retirement. In the event of the Executive’s
Retirement, the Company shall pay to the Executive the Base Salary (at the
annual rate then in effect) and Vacation accrued through the date of Retirement
and the bonus provided for in Section 3.2 for the Termination Year (as well as
any then earned but unpaid bonus for the year preceding the Termination Year, if
applicable).  Except as otherwise provided under this Agreement, the rights and
benefits of the Executive or the Executive’s transferee under the benefit plans
and programs of the Company shall be determined in accordance with the
provisions of such plans and programs.

 

5.                                      Good Reason Termination Following Change
in Control.

 

If during a Change in Control Period there occurs:

 

(a)                                 any purported termination of the Executive
by the Company not in accordance with Section 4.1 (Death), Section 4.2
(Disability) or Section 4.3 (Due Cause);

 

(b)                                 a material diminution of the Executive’s
responsibilities, as compared to the Executive’s responsibilities immediately
prior to the Change in Control or at any time thereafter;

 

(c)                                  the Company’s notification of the Executive
of its intent, at least sixty (60) days in advance, to change the location of
the Executive’s principal place of employment with the Company to a location
that is at least fifty (50) miles away from the location of the Executive’s
principal place of employment prior to such change, unless such new location is
no farther from the Executive’s then-current residence than the immediately
prior location;

 

(d)                                 the Company’s failure to satisfy the sixty
(60) day advance notice of relocation requirement set forth in
Section 5(c) above (it being understood that the Executive shall not, in such
event, be required to relocate to terminate the Executive’s employment pursuant
to this Section 5);

 

(e)                                  any breach by the Company of
Section 3.2(c), Section 3.3(c), Section 3.3(d) or Section 3.4(b); or

 

(f)                                   any other material breach of this
Agreement by the Company;

 

then, at the option of the Executive, exercisable by the Executive within ninety
(90) days after the Executive’s actual knowledge of the occurrence of any of the
foregoing events, the Executive may resign employment with the Company (or, if
involuntarily terminated, give notice of the Executive’s intention to collect
benefits under this Agreement) by delivering a notice in writing (the “Notice of
Termination”) to the Company; provided, however, that, in the case of a

 

10

--------------------------------------------------------------------------------



 

resignation based on a material breach of this Agreement pursuant to
Section 5(f), the Company shall have thirty (30) days from its receipt of the
Notice of Termination to cure the breach, if curable, and, if the Company fails
to cure the breach within such thirty (30) day period, then the Executive’s
resignation shall become effective upon the expiration of such thirty (30) day
period.  Upon the Executive’s resignation or notice following an involuntary
termination pursuant to the preceding sentence, the Executive shall be entitled
to receive the Base Salary and Vacation accrued to the Termination Date and the
bonus provided for in Section 3.2 for the Termination Year (as well as any then
earned but unpaid bonus for the year preceding the Termination Year, if
applicable).  In addition, the Company shall pay to the Executive on the date
that is six (6) months and one day after the Termination Date the Severance
Payment (calculated, for the avoidance of doubt, using twenty-four (24) months
of Base Salary and two (2) times the Target Bonus for the Termination Year).  In
addition, the Company shall, for twenty-four (24) months following the
Termination Date, (i) reimburse the Executive for the Executive’s reasonable
costs of medical and dental coverage as provided under COBRA (which shall be
extended by six (6) months), (ii) reimburse the Executive for the Executive’s
reasonable costs incurred in maintaining the Executive’s life and disability
coverage, and (iii) reimburse the Executive for similar, applicable benefits
granted to the Executive in Section 3.4, each at levels substantially equivalent
to those provided by the Company to the Executive immediately prior to the
termination of the Executive’s employment (including such other benefits as
shall be provided to senior corporate officers of the Company in lieu of such
benefits from time to time during the twenty-four (24) month period), on the
same basis, including the Company’s payment of premiums and contributions, as
such benefits are provided to other senior corporate officers of the Company or
were provided to the Executive prior to the termination; provided, however, that
no further contribution to the SERP shall be made to the benefit of the
Executive following the Termination Date, in accordance with the SERP’s terms.
Reimbursements of expenses which provide for nonqualified deferred compensation
under Code Section 409A, if any, shall not be paid before six (6) months and one
day after the Executive’s Termination Date.  The amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a taxable year of the
Executive may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided in any other taxable year.  Reimbursements shall be paid
on or before the last day of the Executive’s taxable year following the taxable
year in which the expense was incurred.  The right to reimbursement hereunder is
not subject to liquidation or exchange for another benefit.

 

In addition, for a period of eighteen (18) months immediately following the
Executive’s Termination Date, the Executive will be provided with outplacement
services commensurate with those provided to other senior corporate officers of
the Company through a vendor selected by the Company.  Except as otherwise
provided under this Agreement, the rights and benefits of the Executive or the
Executive’s transferee under the benefit plans and programs of the Company shall
be determined in accordance with the provisions of such plans and programs.

 

(g)                                  Notwithstanding the prior provisions of
this Section 5, in the event that (i) the Executive is not a Specified Employee,
then the Company shall pay to the Executive the Severance Payment within
forty-five (45) days from the Termination Date and the six (6) month delay for
reimbursements shall cease to apply, or (ii) the Executive is a Specified
Employee and the death of the Executive occurs within six (6) months following
the Termination Date, the Company shall pay to the Executive’s estate any unpaid
portion of the amounts due to be paid to the Executive pursuant to this
Section 5 within forty-five (45) days following the

 

11

--------------------------------------------------------------------------------



 

Executive’s death.  If the Executive’s estate or legal representative fails to
notify the Company of the death of the Executive such that the Company is unable
to make timely payment hereunder, then the Company shall not be treated as in
breach of this Agreement and shall not be liable to the estate or legal
representative for any losses, damages, or other claims resulting from such late
payment.

 

(h)           Notwithstanding anything contained in this Agreement to the
contrary, the Executive shall not be entitled to any payments under this
Section 5 unless the Executive has first duly and timely executed (and not
revoked) the form of mutual agreement and general release acceptable to the
Company releasing both the Company and the Executive from certain claims the
other party may have in connection with the Executive’s employment with the
Company and the termination thereof, to the extent permitted by law.

 

6.             Confidential Information; Return of Property.

 

6.1          Unless the Executive secures the Company’s written consent, the
Executive will not, during the Employment Period and for an unlimited period of
time thereafter, disclose, use, disseminate, lecture upon, or publish
Confidential Information, whether or not such Confidential Information was
developed by the Executive.

 

6.2          “Confidential Information” means information disclosed to the
Executive or known by the Executive as a result of the Executive’s employment
with the Company, not generally known in the industry, about the Company’s
and/or its affiliates’ services, products, or customers, including, but not
limited to, clinical programs, procedures and protocols, research, operating
manuals, business methods, financial strategic planning, client retention,
customer and supplier lists, data processing, insurance plans, risk management,
marketing, contracting, selling and employees, as well as all protected health
information, as defined by the Health Insurance Portability and Accountability
Act of 1996, as amended (“PHI”).

 

6.3          The Executive agrees to preserve for the Company’s exclusive use
and deliver to the Company at the termination of the Executive’s employment, or
at any other time the Company may request, all equipment and property
(including, without limitation, tools, computers, mobile communication devices
and furniture) and all memoranda, data, notes, plans, records, reports and other
documents, whether in electronic, written or other form (and copies thereof),
relating to the business of the Company, including, without limitation, PHI,
that the Executive may then possess or have under the Executive’s control.

 

6.4     Limits on Confidentiality Requirements.

 

(a)           Nothing in this Agreement is intended to discourage or restrict
the Executive from communicating with, or making a report with, any governmental
authority regarding a good faith belief of any violations of law or regulations
based on information that the Executive acquired through lawful means in the
course of the Executive’s employment, including such disclosures protected or
required by any whistleblower law or regulation of the Securities and Exchange
Commission, the Department of Labor, or any other appropriate governmental
authority.

 

(b)           Nothing in this Agreement is intended to discourage or restrict
the

 

12

--------------------------------------------------------------------------------



 

Executive from reporting any theft of Trade Secrets pursuant to the Defend Trade
Secrets Act of 2016 (the “DTSA”) or other applicable state or federal law.  The
DTSA prohibits retaliation against an employee because of whistleblower activity
in connection with the disclosure of Trade Secrets, so long as any such
disclosure is made either (i) in confidence to an attorney or a federal, state,
or local government official and solely to report or investigate a suspected
violation of the law, or (ii) under seal in a complaint or other document filed
in a lawsuit or other proceeding.

 

(c)           If the Executive believes that any employee or any third party has
misappropriated or improperly used or disclosed Trade Secrets or Confidential
Information, the Executive should report such activity through the Company’s
Open Door Policy (as provided in the Employee Handbook and/or any other then
applicable policies and procedures of the Company) or Compliance Hotline.  This
Agreement is in addition to and not in lieu of any obligations to protect the
Company’s Trade Secrets and Confidential Information pursuant to the Employee
Handbook and/or any other then applicable policies and procedures of the Company
and Code of Business Conduct and Ethics for Directors and Employees. Nothing in
this Agreement shall limit, curtail or diminish the Company’s statutory rights
under the DTSA, any applicable state law regarding trade secrets or common law.

 

7.             Non-Compete.

 

7.1          The Executive recognizes and acknowledges that by virtue of signing
this Agreement and accepting employment hereunder, Executive will receive
training materials, Trade Secrets and other Confidential Information and will
acquire additional valuable training and knowledge, enhance the Executive’s
professional skills and experience, and learn additional proprietary Trade
Secrets and Confidential Information of the Company and its affiliates.  In
consideration of the foregoing and this contract of employment, the Executive
agrees that the Executive will not, during the Executive’s term of employment
and for a period of eighteen (18) months after the Termination Date, directly or
indirectly (i) engage, whether as principal, agent, investor, representative,
stockholder (other than as the holder of not more than five percent (5%) of the
stock or equity of any corporation the capital stock of which is publicly
traded), employee, consultant, volunteer or otherwise, with or without pay, in
any activity or business venture anywhere within the contiguous United States
that is competitive with the Business, (ii) solicit or entice or endeavor to
solicit or entice away from the Company and/or its affiliates any director,
officer, employee, agent or consultant of the Company and/or its affiliates with
whom the Executive had contact during the Executive’s employment with the
Company, either on the Executive’s own account or for any Person, firm,
corporation or other organization, regardless of whether the Person solicited
would commit any breach of such Person’s contract of employment by reason of
leaving the Company’s or any of its affiliates’ service; (iii) solicit or entice
or endeavor to solicit or entice away any of the referral sources, clients or
customers of the Company and/or any of its affiliates with whom the Executive
had contact during the Executive’s employment with the Company for the purpose
of competing in the Business, either on the Executive’s own account or for any
other Person, firm, corporation or organization; (iv) employ or otherwise
utilize (whether as a consultant,

 

13

--------------------------------------------------------------------------------



 

advisor or otherwise) any Person who was a director, officer, or employee of the
Company and/or its affiliates at any time during the two (2) years preceding the
Termination Date and with whom the Executive had contact during the Executive’s
employment with the Company, unless such Person’s employment was terminated by
the Company and/or its affiliates; or (v) employ or otherwise utilize (whether
as a consultant, advisor or otherwise) any Person with whom the Executive had
contact during the Executive’s employment with the Company and who is or may be
likely to be in possession of any Confidential Information.  The Executive
agrees that the restraints imposed under this Section 7 are reasonable and not
unduly harsh or oppressive.  The parties hereto agree that if, in any
proceeding, the Court or other authority shall refuse to enforce covenants set
forth in this Section 7, because such covenants cover too extensive a geographic
area or too long a period of time, any such covenant shall be deemed
appropriately amended and modified in keeping with the intention of the parties
to the maximum extent permitted by law.

 

7.2          Since a material purpose of this Agreement is to protect the
Company’s investment in the Executive and to secure the benefits of the
Executive’s background and general experience in the industry, the parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of Section 6 or this Section 7 and that any
such breach will cause the Company irreparable harm.  Therefore, in the event of
a breach by the Executive of any of the provisions of Section 6 or this
Section 7, the Company or its successors or assigns may, in addition to other
rights and remedies existing in its favor, apply to any court of law or equity
of competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce or prevent any violations of the provisions of this
Agreement.

 

7.3          The Executive specifically authorizes and permits the Company to
provide any Person with which the Executive serves (or may serve) as an
employee, director, owner, stockholder, consultant, partner (limited or general)
or otherwise with a copy of this Agreement or a general description of some or
all of the terms of this Agreement.

 

8.             Miscellaneous.

 

8.1          Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law. 
The parties agree that (i) the provisions of this Agreement shall be severable
in the event that any of the provisions hereof are for any reason whatsoever
invalid, void or otherwise unenforceable, (ii) such invalid, void or otherwise
unenforceable provisions shall be automatically replaced by other provisions
which are as similar as possible in terms to such invalid, void or otherwise
unenforceable provisions but are valid and enforceable and (iii) the remaining
provisions shall remain enforceable to the fullest extent permitted by law.

 

8.2          This Agreement embodies the complete agreement and understanding
among the parties and supersedes and preempts any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way.

 

8.3          This Agreement is intended to bind and inure to the benefit of and
be enforceable by the Executive and the Company, and their respective successors
and assigns.

 

8.4          Assignment.

 

8.4.1       By the Company. The Company shall require any successors (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume and
agree to perform

 

14

--------------------------------------------------------------------------------



 

this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.  As used in this
Agreement, the “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which otherwise becomes
bound by all the terms and provisions of this Agreement by operation of law and
this Agreement shall be binding upon and inure to the benefit of, the Company,
as so defined.  The Company and the Executive agree that the Company may not
assign this Agreement without the express, written consent of the Executive.

 

8.4.2       By the Executive. The Executive may not assign this Agreement or any
part thereof without the prior written consent of a majority of the Board of
Directors; provided, however, that nothing herein shall preclude one or more
beneficiaries of the Executive from receiving any amount that may be payable
following the occurrence of the Executive’s legal incompetency or death and
shall not preclude the legal representative of the Executive’s estate from
receiving such amount or from assigning any right hereunder to the person or
persons entitled thereto under the Executive’s will or, in the case of
intestacy, to the person or persons entitled thereto under the laws of intestacy
applicable to the Executive’s estate.  The term “beneficiaries,” as used in this
Agreement, shall mean a beneficiary or beneficiaries so designated to receive
any such amount or, if no beneficiary has been so designated, the legal
representative of the Executive (in the event of the Executive’s incompetency)
or the Executive’s estate.

 

8.5          All questions concerning the construction, validity and
interpretation of the Agreement will be governed by the internal law, and not
the law of conflicts, of the State of Texas.  All disputes under this Agreement
shall be submitted to and governed by binding arbitration with an arbitrator
from the American Arbitration Association; except only that the Company may seek
relief in a court of competent jurisdiction in the event of a claimed violation
of Section 6 or Section 7 of this Agreement. The Executive hereby agrees that
any action or proceeding regarding or relating to this Agreement that is
properly submitted to a court of competent jurisdiction as described in the
preceding sentence shall be subject to the exclusive jurisdiction of the courts
of the State of Texas, County of Travis, or, if it has or can acquire
jurisdiction, in the United States District Court for the Western District of
Texas, and each of the parties hereto consents to the jurisdiction of such
courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein.  Process in any
action or proceeding referred to in the preceding sentence may be served on any
party hereto anywhere in the world.

 

8.6          Any provision of this Agreement may be amended or waived only with
the prior written consent of the Company and the Executive.  Notwithstanding
anything in this Agreement to the contrary, the Company shall unilaterally have
the right to amend this Agreement to comply with Section 409A of the Code.

 

8.7          This Agreement may be executed in one or more counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.  The parties further agree that facsimile
signatures or signatures scanned into .pdf (or similar) format and sent by
e-mail shall be deemed original signatures.

 

15

--------------------------------------------------------------------------------



 

9.             Notices.

 

Any notice to be given hereunder shall be in writing and delivered personally or
sent by certified mail, postage prepaid, return receipt requested, addressed to
the party concerned at the address indicated below or at such other address as
such party may subsequently be designated by like notice:

 

If to the Company:

 

Hanger, Inc.
Suite 300
10910 Domain Drive
Austin, Texas 78758
Attention: Senior Vice President & Chief Human Resources Officer

 

If to the Executive:

 

Samuel M. Liang

 

 

10.          Withholding.

 

Anything to the contrary notwithstanding, all payments required to be made by
the Company hereunder to the Executive or the Executive’s beneficiaries,
including the Executive’s estate, shall be subject to withholding of such
amounts relating to taxes as the Company may reasonably determine it should
withhold pursuant to any applicable law or regulation.  In lieu of withholding
such amounts, in whole or in part, the Company may, in its sole discretion,
accept other provisions for payment of taxes as permitted by law, provided it is
satisfied in its sole discretion that all requirements of law affecting its
responsibilities to withhold such taxes have been satisfied.

 

11.          Survivorship.

 

The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

 

12.          Definitions.

 

12.1        “Business” shall mean any competitive business of any of the
following: (a) fabricating, manufacturing, distributing, wholesaling or
retailing of orthotics or prosthetics, or the operation of clinics to fit
patients for orthotics or prosthetics; (b) orthotic and prosthetic network
management, care and administration; (c) the business of providing
rehabilitative products (cold therapy, continuous passive motion, or similar
products) and services directly to patients; (d) integrated clinical physical
therapy programs for sub-acute and long-term care rehabilitation providers
(including, without limitation, skilled nursing facilities, home health
agencies, outpatient clinics and other rehabilitation providers), combining
medical

 

16

--------------------------------------------------------------------------------



 

technology with evidence-based clinical protocols; and/or (e) or any other
related businesses in which the Company and/or its affiliates is engaged during
and at the termination of the Employment Period.  For avoidance of doubt,
volunteer work and/or teaching at an educational institution shall not be deemed
activities within the Business.

 

12.2        “Change in Control” shall mean the occurrence of any of the
following:

 

(a)           a person, as defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (other than the Executive or a group including the
Executive), either (i) acquires twenty percent (20%) or more of the combined
voting power of the outstanding securities of the Company having the right to
vote in elections of directors and such acquisition shall not have been approved
within sixty (60) days following such acquisition by a majority of the
Continuing Directors (as hereinafter defined) then in office, or (ii) acquires
fifty percent (50%) or more of the combined voting power of the outstanding
securities of the Company having a right to vote in elections of directors; or

 

(b)           Continuing Directors shall for any reason cease to constitute a
majority of the Board of Directors; or

 

(c)           the Company disposes of all or substantially all of the business
of the Company to a party or parties other than a subsidiary or other affiliate
of the Company pursuant to a partial or complete liquidation of the Company,
sale of assets (including stock of a subsidiary of the Company) or otherwise; or

 

(d)           the Board of Directors approves the Company’s consolidation or
merger with or into any other Person (other than a wholly-owned subsidiary of
the Company), or any other Person’s consolidation or merger with or into the
Company, which results in all or part of the outstanding shares of Stock being
changed in any way or converted into or exchanged for stock or other securities
or cash or any other property.

 

12.3        “Continuing Director” shall mean a member of the Board of Directors
who either was a member of the Board of Directors on the date hereof or who
subsequently became a Director of the Company and whose election, or nomination
for election, was approved by a vote of at least two-thirds (2/3) of the
Continuing Directors then in office.

 

12.4        “Disability” means that the Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months.

 

12.5        “Due Cause” means any of: (i) the repeated failure or refusal of the
Executive to follow the lawful directives of the Chief Executive Officer of the
Company or the Board of Directors (except due to sickness, injury or
disabilities), (ii) gross inattention to duty or any other willful, reckless or
grossly negligent act (or omission to act) by the Executive, which, in the good
faith judgment of the Chief Executive Officer of the Company or the Board of
Directors, materially injures the Company, including the repeated failure to
follow the written policies and procedures of the Company, (iii) a material
breach of this Agreement by the

 

17

--------------------------------------------------------------------------------



 

Executive after written notice and a reasonable opportunity to cure, if curable
(provided that such opportunity to cure will not apply if the opportunity to
cure described in the following sentence following a Change in Control applies),
or (iv) the commission by the Executive of a felony or other crime involving
moral turpitude or an act of financial dishonesty against the Company or any of
its affiliates.  Following a Change in Control, any determination of Due Cause
shall be made only by the Board of Directors or by the board of directors of the
successor or acquirer in the Change in Control, which may terminate the
Executive for Due Cause only after providing Executive (a) written notice that
indicates in reasonable detail the facts and circumstances alleged to provide a
basis for such termination, (b) a thirty (30) day opportunity to cure such facts
or circumstances, if curable, (c) the opportunity to appear before such board
(with the accompaniment of counsel) and provide rebuttal to such proposed
termination, and (d) written notice following such appearance confirming such
termination and certifying that the decision to terminate the Executive for Due
Cause was approved in good faith by at least sixty-six percent (66%) of the
members of such board; provided that the requirements of this sentence shall
apply only if the termination for Due Cause occurs, or is initiated by delivery
of a written notice pursuant to clause (a), during the Change in Control Period.

 

12.6        “Fair Market Value” shall mean, per Share on a particular date, the
last sales price on such date on the national securities exchange on which the
Shares are then traded, as reported in The Wall Street Journal, or if no sales
of Shares occur on the date in question, on the last preceding date on which
there was a sale on such exchange. If the Shares are not listed on a national
securities exchange, but are traded in an over-the-counter market, the last
sales price (or, if there is no last sales price reported, the average of the
closing bid and asked prices) for the Shares on the particular date, or on the
last preceding date on which there was a sale of Shares on that market, will be
used. If the Shares are neither listed on a national securities exchange nor
traded in an over-the-counter market, the price determined by the Board of
Directors in its discretion shall be used.  Notwithstanding anything to the
contrary herein, following a Change in Control, if the Shares are neither listed
on a national securities exchange nor traded in an over-the-counter market, the
price determined by an independent appraisal, performed by an independent
appraisal firm selected by the mutual agreement of the Company and the
Executive, will be used to determine Fair Market Value.

 

12.7        “Person” shall mean and include an individual, a partnership, a
joint venture, a corporation, a limited liability company, a trust, an
unincorporated organization and a governmental entity or any department or
agency thereof.

 

12.8        “Retirement” shall mean the Executive’s voluntary termination of
employment at or after age sixty-five (65), provided the Executive has given the
Company written notice of the Executive’s intent to retire no less than one
(1) year prior to the scheduled Termination Date and the Executive has, as of
the scheduled Termination Date, been continuously employed with the Company,
including any of its direct or indirect subsidiaries, for a period of no less
than five (5) years.

 

12.9        The Executive will be a “Specified Employee” if the Executive is a
key employee (as defined in Code Section 416(i) but without regard to Code
Section 416(i)(5)) of the Company or an affiliate of the Company (within the
meaning of Code Section 414(b) or (c)) any of the stock of which is publicly
traded on an established securities market or otherwise, as

 

18

--------------------------------------------------------------------------------



 

determined at the time of the Executive’s “separation from service”.  The
Executive is a key employee under Code Section 416(i) if the Executive meets the
requirements of Code Section 416(i)(1)(A)(i), (ii) or (iii), applied in
accordance with the regulations under Code Section 416, but disregarding Code
Section 416(i)(5), at any time during the twelve (12) month period ending on an
identification date.  For purposes of determining whether the Executive is a key
employee, compensation shall mean wages within the meaning of Code
Section 3401(a) but determined without regard to any rules that limit the amount
of remuneration included in wages based on the nature or location of the
employment or services performed.  If the Executive is a key employee as of an
identification date, the Executive is treated as a key employee for the twelve
(12) month period beginning on the first day of the fourth month following the
identification date.  The identification date for this Agreement shall be
December 31 of each year, such that if the Executive satisfies the foregoing
requirements for key employee status as of December 31 of a year, the Executive
shall be treated as a key employee for the twelve (12) month period starting
April 1 of the following calendar year.

 

If, in a transaction constituting a “change in control” of the Company, as
determined by Code Section 409A, the Company is merged with or acquired by
another entity, and immediately following such change in control of the Company
the stock of either the Company or the acquirer or successor in such transaction
is publicly traded on an established securities market or otherwise, then for
the period between the date of such transaction and the next specified employee
effective date of the acquirer or survivor, the acquirer or survivor shall
combine the lists of the specified employees of each entity participating in the
transaction and re-order the list to identify the top 50 key employees (as well
as one percent (1%) and five percent (5%) owners that are considered key
employees) in accordance with Treasury Regulation §1.409A-1(i)(6)(i).

 

12.10      “Share” shall mean a share of the common stock of the Company or,
following a Change in Control, a share of the common stock of the Company or any
other security used to determine the value of the equity-based compensation of
the Executive.

 

12.11      “Termination Date” shall mean (i) if the Executive’s employment is
terminated by the Company for any reason whatsoever, other than death or
Disability, the Executive’s last day of work; (ii) if the Executive’s employment
is terminated by reason of death or Disability, the date of death of the
Executive or the effective date of the Disability, as the case may be; and
(iii) if the Executive’s employment is terminated by the Executive, the
expiration date of the applicable notice period that is required pursuant to
this Agreement.  Notwithstanding the foregoing, no Termination Date shall be
earlier than the date as of which the Executive has incurred a “separation from
service” within the meaning of Internal Revenue Code (“Code”) Section 409A, as
determined by applying the default rules thereof.

 

12.12      “Trade Secret” shall mean information, including a formula, pattern,
compilation, program, device, method, technique, process, financial data, or
list of actual or potential customers or suppliers that: (a) derives independent
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use; and (b) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.

 

19

--------------------------------------------------------------------------------



 

12.13      “Vacation” shall mean the Executive’s entitlement to paid vacation
pursuant to the Company’s vacation policy and Section 3.4(a).

 

[The next page is the signature page.]

 

20

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

HANGER, INC.

 

 

 

 

 

 

By:

/s/ Vinit K. Asar

 

 

Vinit K. Asar

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

/s/ Samuel M. Liang

 

 

SAMUEL M. LIANG

 

--------------------------------------------------------------------------------